— In an action, inter alia, to recover damages for breach of a contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burstein, J.), entered July 25, 1985, which denied his motion for leave to renew so much of a 1983 motion as sought a new hearing on the issue of damages, based upon newly discovered evidence.
Ordered that the order is affirmed, with costs.
Special Term properly denied the plaintiff’s motion for leave to renew (see, Mayer v McBrunigan Constr. Corp., 123 AD2d 606; Caffee v Arnold, 104 AD2d 352). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.